Citation Nr: 0812069	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the appellant is entitled to an additional 
apportionment of the veteran's pension benefits for the 
benefit of his minor son, Z.S.P.



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from November 1973 to November 
1976.  The appellant is the mother and custodian of the 
veteran's son, Z.S.P., who attained the age of 18 in December 
2005.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 decision of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Winston-Salem, 
North Carolina, which granted an apportionment of the 
veteran's pension benefits of $245.00 per month, effective 
November 2004.  The appellant appealed for a higher amount.

The appellant requested a formal hearing before an RO 
Decision Review Officer, which a December 2007 letter 
informed her was scheduled for December 12, 2007. The claims 
file contains no indication that she did not receive the 
letter, or any evidence that the U.S. Postal Service returned 
to VA as undeliverable.  She failed to appear for her 
scheduled hearing, and the claims file reflects no evidence 
of her having requested that the hearing be rescheduled.  
Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2007).


FINDINGS OF FACT

1.  The veteran is in receipt of VA pension benefits, of 
which $245.00 has been apportioned for the benefit and use of 
Z.S.P.

2.  An additional apportionment of the veteran's VA pension 
benefits cannot be made to the appellant without causing 
undue hardship to the veteran.


CONCLUSION OF LAW

The criteria for a special apportionment of the veteran's 
nonservice-connected pension on behalf of his child have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5307 (West 2002); 38 
C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  The Board 
notes that a claim for an apportionment is a "contested 
claim" and is subject to special procedural regulations as 
set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102.  All 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the rights and time 
limit for initiation of an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.  The Board notes 
that it appears that contested claim procedures have been 
followed in this appeal, and that there is no evidence or 
allegation that such procedures have not been followed.  

Both parties have had ample notice of the governing legal 
regulations and the regulations implementing the VCAA, which 
were noted in the Statement of the Case.  An October 2004 
pre-decision RO letter informed the appellant of the 
information needed to support a claim for apportionment.  
Separate September 2005 letters to both parties informed the 
appellant and the veteran of the information needed to 
resolve the appellant's claim for apportionment of the 
veteran's benefits.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied, as the 
appellant and the veteran have been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  In this respect, both the veteran and the 
appellant have been notified of all the proceedings, as 
mandated by contested case procedures. 

As concerns the duty to assist, the information developed and 
received from the appellant and the veteran include their 
respective financial statements and court documents related 
to child support payments.  The Board finds that the actions 
outlined above establish that any duties to notify and assist 
owed the parties have been met.  Under these circumstances, 
the Board finds that there is no prejudice to the appellant 
or veteran in proceeding, at this juncture, with a decision 
on the appellant's claim.

Governing Law and Regulation

All or any part of a veteran's compensation may be 
apportioned if the veteran's children are not residing with 
him and the veteran is not reasonably discharging his 
responsibility for the children's support.  38 U.S.C.A. § 
5307; 38 C.F.R. §§ 3.450, 3.452.  VA regulations provide for 
two types of apportionments.  A "general" apportionment may 
be paid under the circumstances set forth in 38 C.F.R. § 
3.450.  It is not necessary for an apportionment claimant to 
establish the existence of hardship in order to obtain an 
apportionment under this provision.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Section 3.451 further provides that apportionment 
of more than 50 percent of the veteran's benefits is 
ordinarily considered to constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits is ordinarily considered insufficient to constitute 
a reasonable basis for any apportionment.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

Analysis

A December 1998 rating decision granted the veteran 
entitlement to a nonservice-connected pension.  Upon receipt 
of the veteran's declaration of status of dependents in 
December 2001, his son, Z.S.P., was added to his benefits, 
which increased his benefits by $245.00 per month.  The RO 
received the appellant's claim for an apportionment in 
October 2004.

The appellant's application noted a monthly salary of 
$1083.00 per month, with monthly expenses of $1,894.00.  She 
also informed the RO that the veteran was under a court order 
to pay $248.00 per month child support, and that he was in 
arrears in the amount of $3,310.00.

The RO informed the veteran of the appellant's claim and 
asked him to provide his financial information.  In a 
December 2004 statement (VA Form 21-4148), the veteran 
advised that he was not returning the information requested 
by the RO, but that he would pay $255.00 per month directly 
to the appellant.  The January 2005 special apportionment 
decision notes the appellant's monthly expenses exceeded her 
income by $63.00, and effected the monthly apportionment of 
$255.00 per month.  The appellant was notified of the action 
in a letter also dated in January 2005, and she appealed.

In her March 2005 Notice of Disagreement, the appellant again 
asserted that the veteran was even further in arrears in his 
court ordered child support payments, and asserted other 
needs and expenses on behalf of the veteran's son.  She also 
sent copies of a collection action against her for an unpaid 
hospital bill related solely to her, not her son, which went 
to judgment against her.  She also provided a copy of the 
October 2004 Order of the Circuit Court for Baltimore County, 
Maryland.

The veteran's September 2005 financial statement noted 
monthly income of $1369.00 per month, and that his monthly 
expenses, which included the apportionment and a monthly 
amount payable to the Clerk of Court, were slightly less than 
his income.  

The Court Order notes the veteran's pension as his sole 
income, his monthly obligation was fixed as $248.00 per 
month, effective June 2002, and that he was in arrears in the 
amount of $3,310.00.  He was ordered to pay an additional 
$25.00 per month to extinguish the arrears.  A November 2005 
financial statement submitted by the appellant noted her 
monthly income to exceed her monthly expenses, and by a 
greater amount than which the veteran's monthly income 
exceeds his expenses.
The Board notes that the issue is not the validity of the 
appellant's expenses, her asserted needs, or whether the 
veteran has in fact discharged all of his support obligations 
to his son.  The governing standard, however, is whether an 
additional apportionment will cause a hardship to him.  In 
light of the fact that his pension is his sole income, and in 
light of his recurring monthly expenses, the Board finds that 
an additional apportionment would cause hardship on him.  38 
C.F.R. §§ 3.450, 3.451, 3.452, 3.458.


ORDER

Entitlement to an additional apportionment of the veteran's 
pension benefits is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


